                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

In Re:
                                                       8:18-CV-00597
TOXIC EXPOSURE CASES (diesel
fume exhaust and other alleged toxins)       INITIAL PROGRESSION ORDER
against UNION PACIFIC RAILROAD
COMPANY,

                   Defendant.



           IT IS ORDERED as to the case listed above that the initial progression
     order is as follows:

     1)    A status conference to discuss case progression and potential
           settlement will be held with the undersigned magistrate judge on May
           21, 2019 at 10:00 a.m. Counsel shall use the conferencing
           instructions assigned to this case to participate in the conference.

     2)    Written discovery and depositions may begin at any time.


     Dated this 25th day of March, 2019.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
